 

Exhibit 10.44

 

EXTREME NETWORKS, INC.

NOTICE OF GRANT OF

PERFORMANCE VESTING RESTRICTED STOCK UNITS

(For U.S. Participants)

 

Extreme Networks, Inc. (the “Company”) has granted to the Participant an award
(the “Award”) of certain units (each, a “Unit”) pursuant to the Extreme
Networks, Inc. 2013 Equity Incentive Plan (the “Plan”), each of which represents
the right to receive on the applicable settlement date (the “Settlement Date”)
one (1) share of Stock, as follows:

 

Participant:

[name]

 

Employee ID:

[Employee ID]

Grant Date:

[date]

Target Number of Units:

[number of shares], subject to adjustment as provided by the Performance Vesting
Restricted Stock Units Agreement (the “Agreement”).

Settlement Date:

Except as provided by the Agreement, the date on which a Unit vests (such unit,
a “Vested Unit”).

Vested Units:

The Units shall be eligible to become Vested Units based on the Company’s
achievement of Relative TSR (as defined in Appendix A) over each of the three
performance periods (each, a “Performance Period”) set forth below:

•The Grant Date through the first anniversary of the Grant Date (the “First
Performance Period”);

•The Grant Date through the second anniversary of the Grant Date (the “Second
Performance Period”); and

•The Grant Date through the third anniversary of the Grant Date (the “Third
Performance Period”).

Subject to the terms of the Agreement:

 

•The number of Units that become Vested Units in respect of each of the First
Performance Period and the Second Performance Period will be determined by
multiplying the Achievement Percentage (as determined in accordance with
Appendix A) for such Performance Period by one-third of the Target Number of
Units set forth above; and

•the number of Units that become Vested Units in respect of the Third
Performance Period will be (i) the product of the Achievement Percentage (as
determined in accordance with Appendix A) for the Third Performance Period and
the Target Number of Units set forth above, less (ii) the total number of Vested
Units earned in respect of the First Performance Period and the Second
Performance Period.

 

Upon the date that the Committee determines the Achievement Percentage for a
Performance Period, which shall in no event be more than sixty (60) days
following the completion of such Performance Period (the “Determination Date”),
the applicable Units shall become Vested Units, subject to the Participant’s
continued Service through the Determination Date.

Change in Control

In the event of a Change in Control, the Units will be treated as set forth in
Section 8.2 of the Agreement.

 

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

Superseding Agreement:

None

 

By the Company’s authorized signature below and the Participant’s by electronic
acceptance in a form authorized by the Company, the Company and the Participant
agree that the Award is governed by this Grant Notice and by the provisions of
the Performance Vesting Restricted Stock Units Agreement and the Plan, both of
which are made a part of this document, and by the Superseding Agreement, if
any.  The Participant acknowledges that copies of the Plan, the Performance
Vesting Restricted Stock Units Agreement and the prospectus for the Plan are
available on the Company’s internal web site and may be viewed and printed by
the Participant for attachment to the Participant’s copy of this Grant
Notice.  The Participant represents that the Participant has read and is
familiar with the provisions of the Performance Vesting Restricted Stock Units
Agreement and the Plan, and hereby accepts the Award subject to all of their
terms and conditions.

 

EXTREME NETWORKS, INC.

 

6480 Via Del Oro

 

San Jose, California 95119

 

 

 

ATTACHMENTS:

2013 Equity Incentive Plan, as amended to the Date of Grant; Performance Vesting
Restricted Stock Units Agreement and Plan Prospectus




2

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

EXTREME NETWORKS, INC.

PERFORMANCE VESTING RESTRICTED

STOCK UNITS AGREEMENT

(For U.S. Participants)

 

Extreme Networks, Inc. has granted to the Participant named in the Notice of
Grant of Performance Vesting Restricted Stock Units (the “Grant Notice”) to
which this Performance Vesting Restricted Stock Units Agreement (the
“Agreement”) is attached an Award consisting of Performance Vesting Restricted
Stock Units (each a “Unit”) subject to the terms and conditions set forth in the
Grant Notice and this Agreement.  The Award has been granted pursuant to and
shall in all respects be subject to the terms and conditions of the Extreme
Networks, Inc. 2013 Equity Incentive Plan (the “Plan”), as amended to the Date
of Grant, the provisions of which are incorporated herein by reference.  By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Agreement, the Plan and a prospectus for the Plan prepared in connection
with the registration with the Securities and Exchange Commission of the shares
issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts the Award
subject to all of the terms and conditions of the Grant Notice, this Agreement
and the Plan and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
the Grant Notice, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

3

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

3.The Award.

3.1Grant of Units.  The Company hereby grants to the Participant the Award set
forth in the Grant Notice, which, based on attainment of applicable Relative TSR
goals set forth on Appendix A, may result in the Participant earning up to 150%
of the Target Number of Units set forth in the Grant Notice. Subject to the
terms of this Agreement and the Plan, each Vested Unit represents a right to
receive on the applicable Settlement Date one (1) share of Stock. Unless and
until a Unit has become one or more Vested Units as set forth in the Grant
Notice and this Agreement, the Participant will have no right to settlement of
such Unit. Prior to settlement of any Vested Units, such Units will represent an
unfunded and unsecured obligation of the Company.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its
benefit.  Notwithstanding the foregoing, if required by applicable law, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock issued upon settlement of the Units.

4.Vesting of Units.

4.1Normal Vesting. Except as otherwise provided by this Agreement, Units shall
become Vested Units as provided in the Grant Notice.

4.2Effect of Termination of Service upon Vesting. Except as provided by Section
4.4 or a Superseding Agreement, if any, if the Participant’s Service terminates
for any reason, all Units subject to the Award which have not become Vested
Units as of the time of such termination of Service shall automatically be
forfeited.

4.3Effect of a Change in Control. In the event of a Change in Control, the
number of Units shall be treated as set forth in Section 8.2.

4.4Vesting Upon Termination Upon a Change in Control. In the event of the
Participant’s “Termination Upon a Change in Control” (as defined by the Extreme
Networks, Inc. Executive Change in Control Severance Plan, as amended or its
successor (the “Change in Control Plan”)), the vesting of Units shall be
determined in accordance with Section 8.3.

5.Forfeiture.

5.1Termination of Service.  Except to the extent otherwise provided by Section
4.4 or a Superseding Agreement, if any, in the event that the Participant’s
Service terminates for any reason or no reason, with or without cause, the
Participant shall forfeit all Units which are not, as of the time of such
termination, Vested Units (“Unvested Units”), and the Participant shall not be
entitled to any payment therefor.

4

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

5.2End of Third Performance Period.  Any Units that do not become Vested Units
upon the Determination Date for the Third Performance Period shall automatically
be cancelled and forfeited for no consideration as of such Determination Date.

5.3Ownership Change Event, Non-Cash Dividends, Distributions and
Adjustments.  Upon the occurrence of an Ownership Change Event, a dividend or
distribution to the stockholders of the Company paid in shares of Stock or other
property, or any other adjustment upon a change in the capital structure of the
Company as described in Section 9, any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of the Participant’s ownership of Unvested Units shall be
subject to forfeiture pursuant to Section 5.1 above and included in the terms
“Units” and “Unvested Units” for all purposes of such forfeiture condition with
the same force and effect as the Unvested Units immediately prior to the
Ownership Change Event, dividend, distribution or adjustment, as the case may
be.  For purposes of determining the number of Vested Units following an
Ownership Change Event, dividend, distribution or adjustment, credited Service
shall include all Service with any corporation which is a Participating Company
at the time the Service is rendered, whether or not such corporation is a
Participating Company both before and after any such event.

6.Settlement of the Award.

6.1Issuance of Shares of Stock.  Subject to the provisions of Section 6.3, the
Company shall issue to the Participant on the Settlement Date with respect to
each Vested Unit to be settled on such date one (1) share of Stock.  The
Settlement Date with respect to a Unit shall be the date on which such Unit
becomes one or more Vested Units as provided by the Grant Notice (an “Original
Settlement Date”); provided, however, that if the Original Settlement Date would
occur on a date on which a sale by the Participant of the shares to be issued in
settlement of the Vested Units would violate the Trading Compliance Policy of
the Company, the Settlement Date for such Vested Units shall be deferred until
the next day on which the sale of such shares would not violate the Trading
Compliance Policy, but in any event on or before the 15th day of the third
calendar month following calendar year of the Original Settlement Date.  Shares
of Stock issued in settlement of Units shall not be subject to any restriction
on transfer other than any such restriction as may be required pursuant to
Section 6.3, Section 7 or the Company’s Trading Compliance Policy.

6.2Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form, or to deposit such shares for the benefit of the Participant
with any broker with which the Participant has an account relationship of which
the Company has notice.  Except as provided by the foregoing, a certificate for
the shares acquired by the Participant shall be registered in the name of the
Participant, or, if applicable, in the names of the heirs of the Participant.

6.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such

5

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

securities.  No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

6.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7.Tax Withholding.

7.1In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

7.2Assignment of Sale Proceeds.  Subject to compliance with applicable law and
the Company’s Trading Compliance Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

8.Effect of Change in Control.

8.1In General.  In the event of a Change in Control, except to the extent that
the Committee determines to cash out the Award in accordance with Section
14.1(c) of the Plan and subject to Section 8.2 below, the surviving, continuing,
successor, or purchasing entity or

6

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

parent thereof, as the case may be (the “Acquiror”), may, without the consent of
the Participant, assume or continue in full force and effect the Company’s
rights and obligations under all or any portion of the outstanding Units or
substitute for all or any portion of the outstanding Units substantially
equivalent rights with respect to the Acquiror’s stock.  For purposes of this
Section, a Unit shall be deemed assumed if, following the Change in Control, the
Unit confers the right to receive, subject to the terms and conditions of the
Plan and this Agreement, the consideration (whether stock, cash, other
securities or property or a combination thereof) to which a holder of a share of
Stock on the effective date of the Change in Control was entitled (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Stock); provided,
however, that if such consideration is not solely common stock of the Acquiror,
the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon settlement of the Unit to consist solely of
common stock of the Acquiror equal in Fair Market Value to the per share
consideration received by holders of Stock pursuant to the Change in
Control.  The Award shall terminate and cease to be outstanding effective as of
the time of consummation of the Change in Control to the extent that Units
subject to the Award are neither assumed or continued by the Acquiror in
connection with the Change in Control nor settled as of the time of the Change
in Control.

8.2Earned Units.  In the event of a Change in Control that occurs prior to the
third anniversary of the Grant Date, subject to the Participant’s continued
Service as of immediately prior to the Change in Control:

(a)A number of Units equal to (i) the Target Number of Units set forth in the
Grant Notice multiplied by (ii) the greater of (x) 100% or (y) the Achievement
Percentage determined in accordance with Appendix A as if a Performance Period
had ended upon a date within ten days prior to the Change in Control, as
determined by the Committee, using, in the case of the Company TSR calculation,
the value of the per share consideration to be received by Company stockholders
in the Change in Control (as determined by the Committee) as the ending share
price (which Achievement Percentage, for the avoidance of doubt, shall not be
capped at 100%), shall be deemed earned units (“Earned Units”);

(b)A number of Units equal to (i) the Earned Units, multiplied by a fraction,
the numerator of which is the number of days between the Grant Date and the date
of the Change in Control and the denominator of which is the total number of
days in the Third Performance Period, less (ii) the total number of Vested Units
previously earned shall become Vested Units as of immediately prior to the
Change in Control (the “Accelerated Units”); and

(c)A number of Units equal to the Earned Units less the total number of Vested
Units previously earned (including the Accelerated Units) shall cease to vest in
accordance with the Grant Notice and will instead become eligible to vest solely
based on the Participant’s continued Service (the “Time-Vesting Units”).  The
Time-Vesting Units will become Vested Units in substantially equal quarterly
installments through the third anniversary of the Grant Date, subject to the
Participant’s continued Service through the applicable vesting date, with the
first vesting date being the first quarterly date that would result in the
Time-Vesting Units vesting in full on the third anniversary of the Grant Date,
subject to continued Service.  

7

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

(d)Any Units that have not become Accelerated Units or Time-Vesting Units will
automatically be cancelled and forfeited for no consideration as of immediately
prior to the Change in Control.

 

8.3Change in Control Plan. This Section 8.3 shall apply only if the Participant
is a participant in a Change in Control Plan. In the event that the
Participant’s Service terminates due to “Termination Upon a Change in Control”
(as such term or similar term is defined by the Change in Control Plan), then
the vesting of each Time-Vesting Unit determined in accordance with Section 8.2
shall be accelerated, and such Time-Vesting Units shall become Vested Units to
the extent provided by the Change in Control Plan and the Participant’s
participation agreement in such plan effective as of the date of the
Participant’s termination of Service.  In addition, in the event that Award is
not assumed or substituted by the Acquiror, each Time-Vesting Unit will vest in
full immediately prior to the Change in Control.  For the purposes of this
Section 8.3, the settlement date shall occur upon or as soon as practicable
following the vesting date, but in any event no later than the 15th day of the
third calendar month following the end of the calendar year in which the vesting
date occurs.

 

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.  Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

10.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as

8

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date the shares are issued, except as provided in Section 9.  If the
Participant is an Employee, the Participant understands and acknowledges that,
except as otherwise provided in a separate, written employment agreement between
a Participating Company and the Participant, the Participant’s employment is “at
will” and is for no specified term.  Nothing in this Agreement shall confer upon
the Participant any right to continue in the Service of a Participating Company
or interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.

11.Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

12.Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

12.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the Treasury Regulations issued pursuant to Section 409A of the Code (the
“Section 409A Regulations”) shall be paid unless and until the Participant has
incurred a “separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

9

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

12.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

12.4Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

13.Miscellaneous Provisions.

13.1Administration. All questions of interpretation concerning the Grant Notice,
this Award Agreement, the Plan or any other form of agreement or other document
employed by the Company in the administration of the Plan or the Award shall be
determined by the Committee. All such determinations by the Committee shall be
final, binding and conclusive upon all persons having an interest in the Award,
unless fraudulent or made in bad faith. Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Award or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Award. Any Officer shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

13.2Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

13.3Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except

10

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

transfer by will or by the laws of descent and distribution.  All rights with
respect to the Award shall be exercisable during the Participant’s lifetime only
by the Participant or the Participant’s guardian or legal representative.

13.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.6Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.6(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the

11

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.6(a).

13.7Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with the Superseding Agreement, if any, shall constitute the entire
understanding and agreement of the Participant and the Participating Company
Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of the Grant Notice, this Agreement and the Plan shall survive
any settlement of the Award and shall remain in full force and effect.

13.8Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.9Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

12

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

Appendix A

 

1.Definitions.

1.1“Benchmark Index” shall mean the Russell 2000 Index.

1.2“Benchmark TSR” shall mean the total shareholder return of the Benchmark
Index, expressed as a percentage and calculated based on the change in index
price over the applicable Performance Period, where the beginning price for
purposes of the calculation is the average closing price over the 30 consecutive
trading days ending on the last trading day prior to the first day of the
applicable Performance Period and the ending price for purposes of the
calculation is based on the average closing trading price over the 30
consecutive trading days ending on the last trading day prior to the last day of
the applicable Performance Period.

1.3“Company TSR” shall mean the total shareholder return of the Stock, expressed
as a percentage and calculated based on the change in the price of one share of
Stock over the applicable Performance Period , where the beginning share price
for purposes of the calculation is the average closing trading price over the 30
consecutive trading days ending on the last trading day prior to the first day
of the applicable Performance Period and the ending share price for purposes of
the calculation is based on the average closing trading price  over the 30
consecutive trading days ending on the last trading day prior to the last day of
the applicable Performance Period, and assuming dividends (if any) are
reinvested.

1.4“Relative TSR” shall mean the percentage points obtained by subtracting the
Company TSR from the Benchmark TSR and may be a negative number.

2.Achievement Percentage.  Following the end of a Performance Period, the
Achievement Percentage for a Performance Period will be determined by the
Committee based on the Relative TSR for such Performance Period in accordance
with the following table, with the Achievement Percentage determined using
linear interpolation for Relative TSR performance between the threshold level
and the target level or the target level and the maximum level.  Notwithstanding
the foregoing, in no event may the Achievement Percentage exceed 100% for each
of the First Performance Period and the Second Performance Period.

 

Relative TSR

Achievement Percentage

Below Threshold

Less than -37.5 percentage points

0%

Threshold

-37.5 percentage points

25%

Target

0 percentage points

100%

Maximum

25 percentage points or more

150%

 

An example of the determination of the Achievement Percentage and Vested Units
is set forth on Annex A hereto.

 

 

US-DOCS\93913327.3

--------------------------------------------------------------------------------

 

Annex A

[gvqplyea2g23000001.jpg]

[gvqplyea2g23000002.jpg]

 

 

 

 

US-DOCS\93913327.3